Citation Nr: 1424462	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing on his March 2014 VA Form 9.  However, no hearing was provided to the Veteran, and the record does not reflect that the Veteran has withdrawn his hearing request.  Therefore, the Veteran should be scheduled for the requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



